DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2021 has been entered.
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 29 July 2021.
Claims 1-20 are presented for examination.
Claims 1, 3, 8, 9, 11, 16, 17 and 19 are amended.
35 U.S.C. 112 Claim Rejections are withdrawn in light of amendment by the applicant(s)
35 U.S.C. 101 Rejections are maintained.

Response to Argument
Applicant’s arguments (for 35 U.S.C. 103 Rejection) filed in the amendment filed on 29 July 2021, have been considered but are moot because the arguments do not 
Applicant’s arguments (for 35 U.S.C. 101 Rejection) filed in the amendment filed on 29 July 2021, have been considered but are have been fully considered but they are not deemed persuasive:
Regarding to 35 U.S.C. 101 Rejection (Abstract Idea), applicant argued that “…Furthermore, the claims when considered as a whole are directed to a publish / subscribe architecture for a blob storage. This description of the architecture is pervasive throughout Applicant's claims and the originally-filed specification. A publish / subscribe architecture for a blob storage cannot be implemented by a human. Therefore, the Office's assertions that the claims and the underlying features are nothing more than generic computer parts performing abstract concepts is incorrect. The claims are directed to a novel publish/subscribe architecture for a blob storage that enables notifications (alerts) that provide users / software applications with information about the entity and the type of changes that are made to blob objects in the blob storage. Therefore, the Office is not using a "reasonable" standard of review as required by MPEP §2106.04(a). 
As will be appreciated by one of ordinary skill in the art, typically, the only identification of a change to a blob object is in the timestamp indicating when the blob object was last stored/updated. This timestamp, however, does not provide any context of the change that was made to the blob object. In contrast, in the present application, both a type of the of the change (e.g., add, delete, modify, etc.) and a name of an entity that made such change can be recorded within fields of an event within a log file managed by the blob storage. A service (notification service) within the blob storage can 
In this case, the claims are directed to a blob storage that publishes messages to network endpoints. The blob storage includes a notification service in communication with an event grid service, via an API. Furthermore, the notification service reads predefined fields of events recorded in a log, detects changes including context of the changes (type, user, etc.), and publishes messages with information about such changes, via an API, to the event grid service. Next, the event grid service identifies routing information of subscribes and pushes the notifications to the subscriber endpoints. In other words, the claims are directed to a process that can only be performed within a blob storage via multiple services communicating via an API. Thus, the claims are precluded from being performed by a human. Therefore, the claims recite eligible subject matter because they do not recite mathematical concepts, methods of organizing human activity, or mental processes.”
Examiner respectfully disagrees.
a) The claim language recites “blob storage,” detect the change, then notify the change to the user. Although the claim language recites additional elements, they are recited as generic computer components and using computer as tool (see MPEP 2106.04(2), “3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading…” which also discloses “a database” and “a computer system providing an interface”).
b) The claim language recites “A service (notification service)” which is broad which does not contain claim language that preclude the interpretation that “A service (notification service)” is a person who is reading the change log and then notify the user the changes in the log of changes.
The claim as a whole recites a system of organizing human activity. The claimed invention is a system that allows user to store user-selected preset limits (e.g. changes to unstructured storage object in the cloud storage), and communicating (e.g. transmitting) a notification to user (e.g. receive notification of the changes) which is a method of managing personal behavior. The mere nominal recitation of generic computer components, does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea (see MPEP 2106.04(a)(2)(II)(C), “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”).
Therefore, it also falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Regarding to 35 U.S.C. 101 Rejection (Abstract Idea), applicant argued that “Furthermore, even if the Office incorrectly interprets the claims as being in one of the three enumerated groupings described by the Revised Guidance, the Examiner needs to evaluate whether the combination of claim elements integrate the exception into a practical application of that exception. See, page 54 of the Revised Guidance. 
One of the considerations that are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application includes an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field. See, Revised Guidance page 55. 
In this case, there is a clear practical application because the claims enable a blob storage to provide context of blob changes to subscribers. This context would otherwise be lost if not for the novel mechanism introduced by the present application. Moreover, the content of the notifications provides the users / applications with a better understanding of the context associated with the changes that cannot be provided in a traditional blob storage. That is, the example embodiments introduce the concept of a publish/subscribe architecture to a blob storage which allows for clients and applications to receive notifications that identify context (name,  type, etc.) of changes made to blob objects they are associated with thereby providing the users / applications with a fuller / better understanding of the data in real-time.”
Examiner respectfully disagrees.
computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints,” but they are recited as generic computer components and used as tool (see MPEP 2106.04(2), “3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading…” which also discloses “a database” and “a computer system providing an interface”).
That is, other than reciting “computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints,” nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints” language, user can manually detect the changes of blob in the blob storage by reading a log file (e.g. log of changes). User then reads the predefined field (e.g. column of the log table) to determine types of changes of the blob object in the blob storage, then notifies other users about the change immediately.
b) Additionally, publish a notification to the user via a device is “Managing MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”)
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.

Regarding to 35 U.S.C. 101 Rejection (Abstract Idea), applicant argued that “Furthermore, the claims are directed to a publish/subscribe architecture which prevents a user from having to manually detect when a change occurred to a blob object. This also provides more information to the client (e.g., type of change, user who made the change, etc.) than the traditional timestamp which must be manually read. Therefore, a client is automatically notified whereas in a traditional environment a user must manually identify a timestamp. Furthermore, the client receives more information about the change than is possible in a traditional system. 
Therefore, the claims recite additional elements which integrate the claims into a practical application. Accordingly, the claims recite eligible subject matter. 
Furthermore, the claims are also eligible under Step 2B of the Alice analysis. As noted 
Accordingly, reconsideration and withdrawal of the rejection is respectfully requested...”
Examiner respectfully disagrees.
Mere automation (e.g. automatically notified) of manual processes (e.g. manually notified) is not sufficient to show an improvement in computer-functionality (MEPE: 2106.05(a)(I), “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:...iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)…”)
The relies to the above arguments are applied equally to other arguments for other similar claims.
For the above reasons, 35 U.S.C. 101 rejections are maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A computing system comprising:
a storage configured to store a log file for a binary large object (blob) storage; and
a processor configured to
detect, via a notification service of a blob storage, a change to a blob object that is stored in the blob storage from an event recorded in an updated log file.
read, via the notification service, at least one of a name of an entity that made the change and a type of the change from predefined fields within the event recorded in the updated log file,
generate, via the notification service, a notification that indicates the at least one of the name of the entity and the type of the change that are read from the updated log file.
publish, via the notification service, the generated notification to an event grid service via an application programming interface (API), and
automatically route, via the event grid service, the generated notification message to one or more network endpoints of one or more previously registered recipients of the blob object.”
 (Step 1) The claim recites “A computing system comprising: a storage configured to store…a processor configured to…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “detect, via a notification service of a blob storage, a change to a blob object that comprises an unstructured storage and that is stored in the blob storage,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints” language, “detect” in the context of this claim encompasses the user manually detect a change to a blob object that is stored in the blob storage from an event recorded in an updated log file in his mind (e.g. when the change log is updated, user reads the updated change log and detect the change in his mind, MPEP 2106.04(a), “3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”). 
Similarly, the limitation of “read, via the notification service, at least one of a name of an entity that made the change and a type of the change from predefined fields within the event recorded in the updated log file” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints” language, “read” in the context of this claim encompasses the user manually read, via the notification service, at least one of a name of an entity that made the change and a type of the change from predefined fields within the event recorded in the updated log file in his mind (e.g. user looks at change log and identifies contextual attributes, such as time of the change or name of the user who made the change).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites a system of organizing human activity. The claimed invention is a system that allows user to store user-selected preset limits (e.g. changes to object in the cloud storage), and communicating (e.g. transmitting) a notification to user (e.g. receive notification of the changes) which is a method of managing personal computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints,” do not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints” to perform the “store,” “detect,” “read,” “generate,” “publish” and “automatically route” steps. The “computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…store a log file for a binary large object (blob) storage” and “automatically route” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update and notification. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional element – “generate, via the notification service, a notification that indicates the at least one of the name of the entity and the type of the change that are read from the updated log file,” and “publish, via the notification service, the generated notification to an event grid service via an application programming interface (API)” which is Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints” to perform “store,” “detect,” “read,” “generate,” “publish” and “automatically route” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “store,” “publish” and “automatically route” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Further, the limitation “generate” is not sufficient to amount to significantly more than the judicial exception because “generate” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 2 recites “wherein the change comprises at least one of a creation of the blob object, a modification of the blob object, and a deletion of the blob object.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “wherein the change comprises at least one of a creation of the blob object, a modification of the blob object, and a deletion of the blob object,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing system” language, “change” in the context of this claim encompasses the user manually (detect) the change comprises at least one of a creation of the blob object, a modification of the blob object, and a deletion of the blob object in his mind.
If claim limitations, under its broadest reasonable interpretation, covers Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computing system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computing system” to perform (detect) “change” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 3 recites “wherein the processor is configured to read an event state of the blob object stored within another predefined field of the event within the updated log file to detect the change to the blob object.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “wherein the processor is configured to read an event state of the blob object stored within another predefined field of the event within the updated log file to detect the change to the blob object” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “read” in the context of this claim encompasses the user manually wherein the processor is configured to read an event state of the blob object stored within another predefined field of the event within the updated log file to detect the change to the blob object in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “read” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 4 recites “wherein the log file comprises an append-only log file that stores a chronological order of changes detected to a plurality of blob objects stored in the cloud storage.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The 
Further, the claim recites additional elements, “wherein the log file comprises an append-only log file that stores a chronological order of changes detected to a plurality of blob objects stored in the cloud storage” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Additionally, the additional element – “…wherein the log file comprises an append-only log file that stores a chronological order of changes detected to a plurality of blob objects stored in the cloud storage” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional processor” to perform “store” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “store” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Further, Peterson, (U.S. Pub. No.: US 20130024460), paragraph [0002], “an append-only, log-based structure,” paragraph [0157], “As a result of storing data sequentially and using an append-only writing process…”
Talagala, (U.S. Pub. No.: 20140195564), paragraph [0073], “…A transaction log (e.g., a transaction journal, a database log, a binary log, an audit trail, a sequential log…” paragraph [0188], “…to store data…in a sequential or chronological log-based writing structure 2140” paragraph [0285], “The sequential, log-based, append-only writing structure 2140…”
Erdogan et al. (U.S. Pub. No.: US 20130311426), paragraph [0065], “An append-only log file records additional data changes, without ”
Atkisson et al. (U.S. Pub. No.: US 20160041902), paragraph [0061], “…stores or preserves data in a log. The log, in a further embodiment, comprises a sequential, append-only log-based structure, or the like. …”
Wang et al. (U.S. Pub. No.: US 20090089879), paragraph [0037], “…system 200 can be configured to record extensive log entries to append-only log 220…”
Above references show the limitation is well-understood, routine and conventional activities.
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 5 recites “wherein the processor is configured to repeatedly transmit the notification to a network endpoint via an at least once transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “wherein the processor is configured to repeatedly transmit the notification to a network endpoint via an at least once transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “transmit” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The other additional element, “transmit” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of transmitting notification in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
The limitation is not sufficient to amount to significantly more than the judicial exception because “transmit” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network…OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 
Further, Messick, (U.S. Pub. No.: US 20050234988), paragraph [0053], “The formatter/addresser 340 repeats the priority notification message periodically until acknowledged by the message's intended recipient (e.g., a system administrator or system operator)…”
Sharma et al. (U.S. Pub. No.: US 20100190515), paragraph [0028], “the first device 20 continues to send the SMS notification message until an acknowledgment or confirmation reply is received…”
Groves (U.S. Pub. No.: US 20160086473), paragraph [0021], “The process of sending alert notifications to Upchain Users [106] is repeated until someone acknowledges receipt…”
Churchill et al. (U.S. Pub. No.: US 20140136609), paragraph [0066], “the output notification may be sent repeatedly until acknowledged by at least one recipient…”
Above references show the limitation is well-understood, routine and conventional activities.
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 6 recites “wherein the processor is configured to push the notification, via the event grid service, to the one or more previously registered recipients based on a routing table of the event grid service.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “wherein the processor is configured to push the notification, via the event grid service, to the one or more previously registered recipients based on a routing table of the event grid service,” where merely describes how to generally “apply” the concept of pushing notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “push” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The other additional element, “push” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of pushing notification in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
push” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network…OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).”
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites “wherein the processor is further configured to register the one or more network endpoints of the one or more recipients as subscribers of change notifications with respect to the blob object.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “wherein the processor is further configured to register the one or more network endpoints of the one or more recipients as subscribers of change notifications with respect to the blob object.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” nothing in the claim element precludes the step from processor” language, “register” in the context of this claim encompasses the user registers the one or more recipients as subscribers of change notifications with respect to the unstructured storage object in his mind (e.g. user remembers in his mind that the one or more recipients as subscribers of change notifications with respect to the unstructured storage object).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.” 
The limitation of “wherein the processor is further configured to register the one or more network endpoints of the one or more recipients as subscribers of change notifications with respect to the blob object,” as draft, allows user to select and pre-set get notification of changes regarding to the stored objects on cloud storage which is “managing personal behavior or relationships or interactions between people.” Thus, the claim also falls within “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 

(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “register” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 recites “wherein the processor is further configured to add one or more of an identification of the blob object, a location of the blob object within the cloud storage, and a timestamp at which the change occurred, to the notification.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints” to perform the “add” step. The “computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints” in the step are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 Further, the claim recites additional element – “add one or more of an identification of the blob object, a location of the blob object within the cloud storage, and a timestamp at which the change occurred, to the notification,” which is Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computing system,” “storage,” “processor,” “application programming interface (API),” and “network endpoints” to perform “add” step amounts to no more than mere instructions to apply the exception using generic 
Further, the limitation “add” is not sufficient to amount to significantly more than the judicial exception because “add” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
 For claim 9, it is a method claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 10, it is a method stem claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same analysis as cited in the rejection of rejected claim 2.
For claim 11, it is a method claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same analysis as cited in the rejection of rejected claim 3.
For claim 12, it is a method claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same analysis as cited in the rejection of 
For claim 13, it is a method claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same analysis as cited in the rejection of rejected claim 5.
For claim 14, it is a method claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same analysis as cited in the rejection of rejected claim 6.
For claim 15, it is a method claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same analysis as cited in the rejection of rejected claim 7.
For claim 16, it is a system claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same analysis as cited in the rejection of rejected claim 8.
For claim 17, it is a medium claim having similar limitations as cited in claim 1. 
Additionally, claim 17 further discloses “A non-transitory computer-readable storage medium” which is the recitation of generic computer components. Therefore, it is analyzed as same as other generic computer components (e.g. “processor” and “storage”), which does not change the result of the analysis.
Thus, claim 17 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 18, it is a medium claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same analysis as cited in the rejection of rejected claim 2.
For claim 19, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same analysis as cited in the rejection of rejected claim 3.
For claim 20, it is a medium claim having similar limitations as cited in claim 4. Thus, claim 20 is also rejected under the same analysis as cited in the rejection of rejected claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, 9, 10, 11, 15, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra (“Azure Functions triggers and bindings for Azure Storage,” 16 May 2016), in view of Zhou et al. (U.S. Pub. No.: US 20150127678, hereinafter Zhou), and further in view of Familiar (“Microservices, loT, and Azure,” Year 2015).
For claim 1, Dykstra discloses a computing system comprising: a storage Azure Functions triggers and bindings for Azure Storage…,” Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container…,” page 9, “…scans log files to watch for new or changed blobs… storage logs are created…,” WHERE “a storage” is broadly interpreted as “Azure Storage” or “storage,” WHERE “a storage configured to store a log file” is broadly interpreted as “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container…,” “scans log files…” and “…storage logs are created…” which indicate “Azure Storage” creates and store the created “log file,” which is scanned at later time); and 
detect, a change to a blob object that is stored in the blob storage from an event recorded in an updated log file (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” page 6, “…ICloudBlob… CloudBlockBlob”  Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container…,” page 9, “If the blob container that the trigger is monitoring contains more than 10,000 blobs, the Functions runtime scans log files to watch for new or changed blobs…,” 
WHERE “unstructured storage object” is broadly interpreted as “blob” (e.g. Binary Large Object), 
WHERE “the blob storage” is broadly interpreted as “Azure Storage” and ICloudBlob…CloudBlockBlob…” which indicates, “Azure Storage” is cloud blob storage
WHERE “an updated log file” is broadly interpreted as “log files” as in “scans log files to watch for new or changed blobs”
WHERE “an event recorded in an updated log file” is broadly interpreted as “new or changed blobs” as in “scans log files to watch for new or changed blobs”),
read, the change from the updated log file (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” page 6, “…ICloudBlob…CloudBlockBlob…” Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container. public static void Run(string myBlob, TraceWriter log) {log.Info($"C# Blob trigger function processed: {myBlob}");}…,” page 9, “If the blob container that the trigger is monitoring contains more than 10,000 blobs, the Functions runtime scans log files to watch for new or changed blobs…,”
WHERE “contextual attributes of the change” is broadly interpreted as “new” or “changed” of “new or changed blobs,”
WHERE “identify…the change from an updated state of the log file that stores information about the unstructured storage object” is broadly interpreted as “…monitoring contains more than 10,000 blobs, the Functions runtime scans log files to watch for new or changed blobs” (e.g. "an updated state of the log file" is broadly interpreted as “updated log file” or “an updated [version] of the log file")).
However, Dykstra does not explicitly disclose a processor configured to, 
via the notification service of a blob storage, via the notification service,
at least one of a name of an entity that made the change and a type of the change from predefined fields within the event recorded in the updated log file;
generate, via the notification service, a notification that indicates the at least one of the name of the entity and the type of the change that are read from the updated log file;
publish, via the notification service, the generated notification to an event grid service via an application programming interface (API), and
automatically route, via the event grid service, the generated notification message to one or more network endpoints of one or more previously registered recipients of the blob object.
Zhou discloses a processor configured to (Zou: paragraph [0032], “…the ETS system 110 includes a processor 222…”), 
at least one of a name of an entity that made the change and a type of the change from predefined fields within the event recorded in the updated log file (Zhou: paragraph [0023], “Database 112 may also contain a change log 104…the change log 104 stores entries for change events within the database 112. Change log 104 entries may include information regarding the type of change event (e.g. addition, deletion, modification, etc.), the time/date of the change event, and the example of entries stored within a change log 104 is depicted on FIG. 3…the change log 104 may include entries for a change number 302, a distinguished name (DN) 304, a change time 306, a change type 308, and a change 310…” which indicates “predefined fields within the event recorded in the updated log file” (predefined fields in a “change log” table, see “predefined fields” in Fig. 3, e.g. “change log 104 may include entries for a change number 302, a distinguished name (DN) 304, a change time 306, a change type 308, and a change 310”).
Paragraph [0050], “…The method next proceeds to step 408. After determining the change type associated with each change event provided in the change log, Manager Component 212 identifies the destination (e.g., user, contact, etc.) corresponding to the determined change type. The identified destination may correspond to a user of communication device 108 that desires to be notified of the change event and associated change type, as well as other information relating to the change event…,” which indicates “read at least one of a name of an entity that made the change and a type of the change from predefined fields within the event recorded in the updated log file” (e.g. “Manager Component” needs to read the predefined field “change type” (e.g. Fig. 3, item 308, “change type,” then “identifies the destination (e.g., user, contact, etc.) corresponding to the determined change type.”)
Paragraph [0054], “…In this example, the Manager Component 212 retrieves information corresponding to the change event of the NEXT ENTRY. Information of the NEXT ENTRY to be sent to the destination (e.g., user) includes the type of the change, the initiator of the change, the users affected by the change…the Manager Component 212 creates a notification for transmitting, corresponding to the desired information. Information to be transmitted to each communication device 108 may be configurable. As an example, the user may desire to receive the change type (e.g. add, update, delete, etc.), the identity of the person and/or device who performed the change…,” WHERE “at least one of a name of an entity that made the change” is broadly interpreted as “identity of the person and/or device who performed the change”);
generate a notification that indicates the at least one of the name of the entity and the type of the change that are read from the updated log file (Zhou: Paragraph [0050], “…The method next proceeds to step 408. After determining the change type associated with each change event provided in the change log, Manager Component 212 identifies the destination (e.g., user, contact, etc.) corresponding to the determined change type. The identified destination may correspond to a user of communication device 108 that desires to be notified of the change event and associated change type, as well as other information relating to the change event…” Paragraph [0054], “…In this example, the Manager Component 212 retrieves information corresponding to the change event of the NEXT ENTRY. Information sent to the destination (e.g., user) includes the type of the change, the initiator of the change, the users affected by the change…the Manager Component 212 creates a notification for transmitting, corresponding to the desired information. Information to be transmitted to each communication device 108 may be configurable. As an example, the user may desire to receive the change type (e.g. add, update, delete, etc.), the identity of the person and/or device who performed the change…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” as taught by Zhou, because it would provide Dykstra’s system with the enhanced capability of “…a user is notified when information within the database is updated. According to aspects described in this disclosure, the user will be notified of such changes to the database without the need for users to perform manual and/or continuous searches using the lightweight directory access protocol…” in order to “…desire to know when, and how, etc., information within the database is modified, including the user being informed when information is added, modified, or deleted within the database accessible…obtain information of such ” (Zhou: paragraph [0013]).
However, Dykstra and Zhou do not explicitly disclose 
via the notification service of a blob storage, via the notification service,
publish, via the notification service, the generated notification to an event grid service via an application programming interface (API), and
automatically route, via the event grid service, the generated notification message to one or more network endpoints of one or more previously registered recipients of the blob object.
Familiar discloses via the notification service of a blob storage, via the notification service (Familiar: page 45, “…The data services layer is a collection of microservices providing various types of persistence services from…cloud storage in the form of blobs…,” pages 94-95, “Service Bus is used to provide high volume telemetry ingestion for Internet of Things devices as well as notification hubs for real-time mobile alerts. Stream Analytics is leverage for telemetry transformation and routing to storage as well as another Event Hub which is used to collect alarm events”, see Figure 4-31, “Ingestion Event Hub” collects alarm event, and “Notification Hubs” notifies/alerts the mobile device, page 118, “A Cloud Service container for hosting the Alarm Notification service”);
publish, via the notification service, the generated notification to an event grid Each queue, topic, relay, and event hub is given a name, and that name combined with the namespace creates a unique end point identifier. You can program queues, topics, relays, and event hubs using ReST APIs or client SDKs…” page 191, “…Real-Time notifications are provided using Event Hub, a custom Event Hub Consumer Cloud Service called Biometrics Alarm Worker, and Notification Hub. Real-time data visualization is provided through a custom API combined with SignalR, which uses Web Sockets to push updates to a web front end (see Figure 7-7).” Pages 209-210, “A service that reads from an Event Hub is called a consumer. Stream Analytics, for example, is an Event Hub consumer. It is also possible to create custom for example, is an Event Hub consumer. It is also possible to create custom Event Hub consumers. As you have seen, Stream Analytics can output to Event Hub…In the case of alarms, you want to do be able to redirect messages to Notification Hub to provide push notification to mobile devices and log the alarms to SQL Database for reporting purposes.”), and
automatically route, via the event grid service, the generated notification message to one or more network endpoints of one or more previously registered recipients of the blob object (Familiar: page 46, “To create a consistent and secure view of the APIs, an API gateway microservice can be ” page 78, “Provide one-directional communication with multiple subscribers; subscribers can use filters to limit the topics” page 78, “…Provide one-directional communication with multiple subscribers; subscribers can use filters to limit the topics…Each queue, topic, relay, and event hub is given a name, and that name combined with the namespace creates a unique end point identifier. You can program queues, topics, relays, and event hubs using ReST APIs or client SDKs…” page 192, “…The DeviceM provides a device registry for provisioning and associating devices with patients and/or participants in pharmaceutical trials. The administrative API provides create, update, and delete operations as well as a get all, which returns all registrations in the store. The public API defines get by id, which is the serial number of the device, get by participant id, which is the person the device is assigned to, and get by model, which returns all registrations for a device of a particular model…” Pages 209-210, “A service that reads from an Event Hub…Stream Analytics can output to Event Hub…In the case of alarms, you want to do be able to redirect messages to Notification Hub to provide push notification to mobile devices and log the alarms to SQL Database for reporting purposes.” page 220, “At application startup, create the hub client and the channel on which the push notifications will arrive. This creates a registration between the client application and the alarms push notification endpoint”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “Microservices, loT, and Azure” as taught by Familiar, because it would provide Dykstra’s modified system with the enhanced capability of “…to provide high volume telemetry ingestion for Internet of Things devices as well as notification hubs for real-time mobile alerts…” (Familiar: pages 94-95) and “…Real-Time notifications are provided using Event Hub, a custom Event Hub Consumer Cloud Service called Biometrics Alarm Worker, and Notification Hub. Real-time data visualization is provided through a custom API combined with SignalR, which uses Web Sockets to push updates to a web front end (see Figure 7-7).” (Familiar: page 191).
For claim 2, Dykstra, Zhou and Familiar disclose the computing system of claim 1, wherein change comprises at least one of a creation of the blob object, a modification of the blob object, and a deletion of the blob object (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container. public static void Run(string myBlob, TraceWriter log) {log.Info($"C# Blob trigger function processed: {myBlob}");}” page 9, “…scans log files to watch for new or changed blobs… storage logs are created…,”
WHERE “a creation of the blob object” is broadly interpreted as “new…blobs,”
WHERE “a modification of the blob object” is broadly interpreted as “changed blobs”).
However, Dykstra does not explicitly disclose a deletion of the object. 
Zhou discloses wherein change comprises a deletion of the object (Paragraph [0054], “…In this example, the Manager Component 212 retrieves information corresponding to the change event of the NEXT ENTRY. Information of the NEXT ENTRY to be sent to the destination (e.g., user) includes the type of the change, the initiator of the change, the users affected by the change…the Manager Component 212 creates a notification for transmitting, corresponding to the desired information…the user may desire to receive the change type (e.g. add, update, delete, etc.), the identity of the person and/or device who performed the change…” paragraph [0058], “The Notification Component will transmit this change type and change event to the user of communication device” Fig. 3, item 310, “Change,” paragraph [0028], “Change 310 is the actual change that has occurred in each respect change event.”)
Further, Zhou also discloses at least one of a creation of the object, a modification of the object (Zhou: Paragraph [0054], “…In this example, the change event of the NEXT ENTRY. Information of the NEXT ENTRY to be sent to the destination (e.g., user) includes the type of the change, the initiator of the change, the users affected by the change…the Manager Component 212 creates a notification for transmitting, corresponding to the desired information…the user may desire to receive the change type (e.g. add, update, delete, etc.), the identity of the person and/or device who performed the change…” 
WHERE “creation of the object” is broadly interpreted as “add,”
WHERE “modification of the object” is broadly interpreted as “update”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” as taught by Zhou, because it would provide Dykstra’s system with the enhanced capability of “…a user is notified when information within the database is updated. According to aspects described in this disclosure, the user will be notified of such changes to the database without the need for users to perform manual and/or continuous searches using the lightweight directory access protocol…” in order to “…desire to know when, and how, etc., information within the database is modified, including the user ” (Zhou: paragraph [0013]).
For claim 3, Dykstra, Zhou and Familiar disclose the computing system of claim 1, wherein the processor is configured to read an event state of the blob object stored within the updated log file to detect the change to the blob object (Dykstra: page 1, “Azure Functions triggers and bindings for Azure Storage…,” Page 7, “Blob trigger C# code example This C# code example logs the contents of each blob that is added to the monitored container. public static void Run(string myBlob, TraceWriter log) {log.Info($"C# Blob trigger function processed: {myBlob}");}” page 9, “…scans log files to watch for new or changed blobs… storage logs are created…events will be captured…,”
WHERE “an event state of the blob object” is broadly interpreted as “new or changed blobs,” (e.g. event state = “new” or “changed”)).
However, Dykstra does not explicitly disclose within another predefined field of the event within the updated log file as in “read an event state of the blob object stored within another predefined field of the event within the updated log file to detect the change”
Zhou discloses read an event state of the object stored within another predefined field of the event within the updated log file to detect the change (Zhou: …In step 406, the Manager Component 212 reviews the entries within the change log 104. According to aspects of step 406, the Manager Component 212 reviews the entries of the change log 104 to determine the change type that has occurred for each respective changed event in database 112. In reviewing the entries, the Manager Component 212 may determine the change type associated with the change event within the change log. For example, as depicted on FIG. 3, change log shows, in entry 308, that change 7777 has been modified. Alternatively, as also shown on FIG. 3, entry 308 shows that change 8888 has been deleted…”
WHERE “an event state” is broadly interpreted as “change type”,
WHERE “an event state of the object stored within another predefined field of the event within the updated log file” is broadly interpreted as “change log shows, in entry 308, that change 7777 has been modified” (see Fig. 3, where “change type” is redefined field of change evens in log table 300)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” as taught by Zhou, because it would provide Dykstra’s system with the enhanced capability of “…a user is notified when information within the database is updated. According to aspects described in this disclosure, the user will be notified of such changes to the ” in order to “…desire to know when, and how, etc., information within the database is modified, including the user being informed when information is added, modified, or deleted within the database accessible…obtain information of such changes to the database may be forced to manually, and/or continuously, check the database using the LDAP to learn when, how, etc. the information was changed” (Zhou: paragraph [0013]).
For claim 7, Dykstra, Zhou and Familiar disclose the computing system of claim 1, wherein the processor is further configured to register the one or more recipients as subscribers, the bob object (Dykstra: Page 9, “…scans log files to watch for new or changed blobs…events will be captured.,” page 32, “Your functions can send push notifications using a configured Azure Notification Hub…configuring an Azure Notification Hub and developing a client applications that register for notifications…,” Page 33, “## function.json for Azure Notification Hub output binding… + - `tagExpression` : Tag expressions allow you to specify that notifications be delivered to a set of devices who have registered to receive notifications that match the tag expression…,”
WHERE “register the one or more recipients as subscribers” is broadly interpreted as “a set of devices who have registered to receive ” which indicates “a set of devices” registers to “receive notifications,”
WHERE “one or more subscriber recipients” is broadly interpreted as “a set of devices who have registered to receive notifications”).
However, Dykstra does not explicitly disclose register the one or more network endpoints, change notifications.
Zhou discloses change notifications (Zhou: paragraphs [0050], “…The identified destination may correspond to a user of communication device 108 that desires to be notified of the change event and associated change type, as well as other information relating to the change event…” Paragraph [0054], “…In this example, the Manager Component 212 retrieves information corresponding to the change event of the NEXT ENTRY. Information of the NEXT ENTRY to be sent to the destination (e.g., user) includes the type of the change, the initiator of the change, the users affected by the change…the Manager Component 212 creates a notification for transmitting, corresponding to the desired information. Information to be transmitted to each communication device 108 may be configurable. As an example, the user may desire to receive the change type (e.g. add, update, delete, etc.), the identity of the person and/or device who performed the change…,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and ” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” as taught by Zhou, because it would provide Dykstra’s system with the enhanced capability of “…a user is notified when information within the database is updated. According to aspects described in this disclosure, the user will be notified of such changes to the database without the need for users to perform manual and/or continuous searches using the lightweight directory access protocol…” in order to “…desire to know when, and how, etc., information within the database is modified, including the user being informed when information is added, modified, or deleted within the database accessible…obtain information of such changes to the database may be forced to manually, and/or continuously, check the database using the LDAP to learn when, how, etc. the information was changed” (Zhou: paragraph [0013]).
However, Dykstra and Zhou does not explicitly disclose register the one or more network endpoints
Familiar discloses register the one or more network endpoints (Familiar: page 78, “Each queue, topic, relay, and event hub is given a name, and that name combined with the namespace creates a unique end point identifier. You can program queues, topics, relays, and event hubs using ReST APIs or client SDKs…” page 192, “…The DeviceM provides a device registry for provisioning and associating all registrations in the store. The public API defines get by id, which is the serial number of the device, get by participant id, which is the person the device is assigned to, and get by model, which returns all registrations for a device of a particular model…” Pages 209-210, “A service that reads from an Event Hub…Stream Analytics can output to Event Hub…In the case of alarms, you want to do be able to redirect messages to Notification Hub to provide push notification to mobile devices and log the alarms to SQL Database for reporting purposes.” page 220, “At application startup, create the hub client and the channel on which the push notifications will arrive. This creates a registration between the client application and the alarms push notification endpoint”).
Familiar discloses also discloses subscriber (Familiar: page 46, “To create a consistent and secure view of the APIs, an API gateway microservice can be employed. Gateways provides registration, subscription, policy injection, documentation, and analytics for your microservice APIs…” page 78, “Provide one-directional communication with multiple subscribers; subscribers can use filters to limit the topics” page 195, “…Event Hubs is a highly scalable publish-subscribe event ingestor that can intake ”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “Microservices, loT, and Azure” as taught by Familiar, because it would provide Dykstra’s modified system with the enhanced capability of “…to provide high volume telemetry ingestion for Internet of Things devices as well as notification hubs for real-time mobile alerts…” (Familiar: pages 94-95) and “…Real-Time notifications are provided using Event Hub, a custom Event Hub Consumer Cloud Service called Biometrics Alarm Worker, and Notification Hub. Real-time data visualization is provided through a custom API combined with SignalR, which uses Web Sockets to push updates to a web front end (see Figure 7-7).” (Familiar: page 191).
For claim 8, Dykstra, Zhou and Familiar disclose the computing system of claim 1, wherein the processor is further configured to add one or more of an identification of the blob object, a location of the blob object within the cloud storage, and a timestamp at which the change occurred, to be notified (Zhou: paragraph [0013], “…Users may desire to know when, and how, etc., information within the database is modified…” which indicates notify user “a timestamp at which the change occurred,” (e.g. “when…information within the database is ”). Paragraph [0023], “Database 112 may also contain a change log 104…the change log 104 stores entries for change events within the database 112…One example of entries stored within a change log 104 is depicted on FIG. 3…the change log 104 may include entries for a change number 302, a distinguished name (DN) 304, a change time 306, a change type 308, and a change 310…” paragraph [0026], “Element 306 provides a change time. The change time is the time in which a particular entry stored within database 112 is changed, e.g., added, modified, and deleted.” WHERE “identification of the blob object” is broadly interpreted as “distinguished name (DN),” WHERE “a timestamp” is broadly interpreted as “change time”). Paragraph [0050], “…The identified destination may correspond to a user of communication device 108 that desires to be notified of the change event and associated change type, as well as other information relating to the change event…,” Paragraph [0054], “…the Manager Component 212 creates a notification for transmitting…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” as taught by Zhou, because it would provide Dykstra’s system with the enhanced capability of “…a user is notified when information within the ” in order to “…desire to know when, and how, etc., information within the database is modified, including the user being informed when information is added, modified, or deleted within the database accessible…obtain information of such changes to the database may be forced to manually, and/or continuously, check the database using the LDAP to learn when, how, etc. the information was changed” (Zhou: paragraph [0013]).
For claim 9, it is a method claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 10, it is a method method stem claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 11, it is a method claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 15, it is a method claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 16, it is a method claim having similar limitations as cited in claim 8. 
For claim 17, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Further, Zhou discloses additional limitation “A non-transitory computer-readable storage medium storing program instructions that when executed cause a processor to perform a method” (Zhou: paragraph [0032], “…As shown on FIG. 2, the ETS system 110 includes a processor 222, a memory 220, an I/O interface 212, and storage 218…executes computer program code, which is stored in the memory 220, and/or storage 218…” Paragraph [0071], “A computer programmed to implement a server function, for example, includes a data communication interface for packet data communication. The server computer also includes a central processing unit (CPU), in the form of one or more processors, for executing program instructions.” Paragraph [0072], “…computer or machine "readable medium" refer to any medium that participates in providing instructions to a processor for execution.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” a user is notified when information within the database is updated. According to aspects described in this disclosure, the user will be notified of such changes to the database without the need for users to perform manual and/or continuous searches using the lightweight directory access protocol…” in order to “…desire to know when, and how, etc., information within the database is modified, including the user being informed when information is added, modified, or deleted within the database accessible…obtain information of such changes to the database may be forced to manually, and/or continuously, check the database using the LDAP to learn when, how, etc. the information was changed” (Zhou: paragraph [0013]).
For claim 18, it is a medium claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 19, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra (“Azure Functions triggers and bindings for Azure Storage,” 16 May 2016), in view of Zhou et al. (U.S. Pub. No.: US 20150127678, hereinafter Zhou), and further in view of Familiar (“Microservices, loT, and Azure,” Year 2015), and further in view of Talagala et al. (U.S. Pub. No.: US 20140195564, hereinafter Talagala).
For claim 4, Dykstra, Zhou and Familiar disclose the computing system of claim 1, wherein the log file comprises an file that stores changes detected to a plurality of unstructured storage objects stored in the cloud storage (Dykstra: page 8, “The Azure Functions runtime makes sure that no blob trigger function gets called more than once for the same new or updated blob. It does this by maintaining blob receipts in order to determine if a given blob version has been processed. Blob receipts are stored in a container named azure-webjobs-hosts in the Azure storage account specified by the AzureWebJobsStorage connection string…”
WHERE “an file” is broadly interpreted as “blob receipts,”
WHERE “changes detected to a plurality of unstructured storage objects stored in the cloud storage” is broadly interpreted as “makes sure that no blob trigger function gets called more than once for the same new or updated blob. It does this by maintaining blob receipts in order to determine if a given blob version has been processed”)).
	However, Dykstra, Zhou and Familiar do not explicitly disclose append-only log file that stores a chronological order.
	Talagala discloses append-only log file that stores a chronological order (Talagala: paragraph [0073] discloses “…A transaction log (e.g., a a sequential log, an application log), in certain embodiments, includes sequential, historical, or chronological entries, such as a history or list of updates made to a database or database table, transactions executed by a database or other application, or the like…” paragraph [0188], “…to store data in the non-volatile memory medium 110, 1110, 1502 sequentially, in a sequential or chronological log-based writing structure 2140” paragraph [0285], “The sequential, log-based, append-only writing structure 2140,”
WHERE “append-only log file that stores a chronological order” is broadly interpreted as “a sequential or chronological log-based writing structure 2140” and “log-based, append-only writing structure 2140”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “PERSISTENT DATA STRUCTURES” as taught by Talagala, because it would provide Dykstra’s system with the enhanced capability of “…ensure persistence of the data…to enforce one or more rules preventing data from being overwritten in a persistent transaction log…” (Talagala: paragraph [0008]).
For claim 12, it is a method claim having similar limitations as cited in claim 4. 
For claim 20, it is a medium claim having similar limitations as cited in claim 4. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra (“Azure Functions triggers and bindings for Azure Storage,” 16 May 2016), in view of Zhou et al. (U.S. Pub. No.: US 20150127678, hereinafter Zhou), and further in view of Familiar (“Microservices, loT, and Azure,” Year 2015), and further in view of Messick (U.S. Pub. No.: US 20050234988, hereinafter Messick).
For claim 5, Dykstra, Zhou and Familiar disclose the computing system of claim 1, repeatedly transmit the notification to a network endpoint (Familiar: page 78, “Each queue, topic, relay, and event hub is given a name, and that name combined with the namespace creates a unique end point identifier. You can program queues, topics, relays, and event hubs using ReST APIs or client SDKs…” page 192, “…The DeviceM provides a device registry for provisioning and associating devices with patients and/or participants…returns all registrations in the store. The public API defines get by id, which is the serial number of the device, get by participant id, which is the person the device is assigned to, and get by model, which returns all registrations for a device of a particular ” Pages 209-210, “A service that reads from an Event Hub…Stream Analytics can output to Event Hub…In the case of alarms, you want to do be able to redirect messages to Notification Hub to provide push notification to mobile devices and log the alarms to SQL Database for reporting purposes.” page 220, “At application startup, create the hub client and the channel on which the push notifications will arrive. This creates a registration between the client application and the alarms push notification endpoint”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “Microservices, loT, and Azure” as taught by Familiar, because it would provide Dykstra’s modified system with the enhanced capability of “…to provide high volume telemetry ingestion for Internet of Things devices as well as notification hubs for real-time mobile alerts…” (Familiar: pages 94-95) and “…Real-Time notifications are provided using Event Hub, a custom Event Hub Consumer Cloud Service called Biometrics Alarm Worker, and Notification Hub. Real-time data visualization is provided through a custom API combined with SignalR, which uses Web Sockets to push updates to a web front end (see Figure 7-7).” (Familiar: page 191).
However, Dykstra, Zhou and Familiar do not explicitly disclose, wherein the 
Messick discloses wherein the processor is configured to repeatedly transmit the notification via an at least once transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification (Messick: paragraph [0028], “The message processor 300 is coupled to the management server 100, a lightweight directory access protocol (LDAP) database 310, and messaging devices 400.” paragraphs [0052]-[0053], “…will identify one or more recipients for the notification…if the message is a priority message, the formatter/addresser 340 selects all available transmission modes, formats the notification message and sends the notification message to the transmitter 350 for transmission to the messaging devices 400. The formatter/addresser 340 repeats the priority notification message periodically until acknowledged by the message's intended recipient (e.g., a system administrator or system operator).” paragraph [0056], “…the message processor 300 to ensure that the appropriate messaging device 400 receives any required e-mail messages…,”
WHERE “the notification” is broadly interpreted as “notification message” or “e-mail messages,”
WHERE “repeatedly transmit the notification” is broadly interpreted as “sends the notification message to the transmitter 350 for transmission to the messaging devices 400…repeats the priority notification message periodically,”
WHERE “a software application recipient” is broadly interpreted as “e-mail” application of “a system administrator or system operator,”
WHERE “until the software application acknowledges receipt of the notification” is broadly interpreted as “until acknowledged by the message's intended recipient”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “Message-based method and system for managing a storage area network” as taught by Messick, because it would provide Dykstra’s system with the enhanced capability of “…to ensure that the appropriate messaging device 400 receives any required e-mail messages…” (Messick: paragraph [0056]).
For claim 13, it is a method claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra (“Azure Functions triggers and bindings for Azure Storage,” 16 May 2016), in view of Zhou et al. (U.S. Pub. No.: US 20150127678, hereinafter Zhou), and further in view of Familiar (“Microservices, loT, and Azure,” Year 2015), and further in view of Geist (U.S. Pub. No.: US 20090254642, hereinafter Geist).
For claim 6, Dykstra, Zhou and Familiar disclose the computing system of claim 1, wherein the processor is configured to push the notification, via the event grid service, to the one or more previously registered recipients of the event grid service (Dykstra: Page 9, “If the blob container that the trigger is monitoring contains more than 10,000 blobs, the Functions runtime scans log files to watch for new or changed blobs…events will be captured.” page 32, “Your functions can send push notifications using a configured Azure Notification Hub…configuring an Azure Notification Hub and developing a client applications that register for notifications…,”
Page 33, “## function.json for Azure Notification Hub output binding… + - `tagExpression` : Tag expressions allow you to specify that notifications be delivered to a set of devices who have registered to receive notifications that match the tag expression. For more information, see [Routing and tag expressions](../notificationhubs/notification-hubs-routing-tag-expressions.md)…,”
WHERE “push the notification” is broadly interpreted as “send push notifications,”
WHERE “the one or more previously registered recipients” is broadly interpreted as “a set of devices who have registered to receive notifications” client applications that register for notifications,”
WHERE “via an event grid” is broadly interpreted as “a configured Azure Notification Hub”). 
However, Dykstra, Zhou and Familiar does not explicitly disclose based on a routing table.
Geist discloses based on a routing table (Geist: paragraph [0032], “…According to an embodiment, the public network infrastructure layer 410 is implemented in the form of a router system comprising routing tables for the Internet domains and is configured to define where traffic should be transmitted. According to a further aspect, the public network infrastructure layer 410 is implemented in a fault tolerant configuration and provides a failover to a second device without any interruption of service and controls a secondary backup Internet connection for handling the traffic.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “SYSTEM AND METHOD FOR PROVIDING DATA AND APPLICATION CONTINUITY IN A COMPUTER SYSTEM” as taught by Geist, because it would provide Dykstra’s system with the enhanced capability of “the public network infrastructure layer 410 is implemented in the form of a router system” in order to “…configured to define where traffic should be transmitted…” 
Zhou also discloses the processor is configured to push the notification as an event to one or more subscriber recipients (Zhou paragraph [0037], “Notification Component 216 notifies users (e.g., registered users) of information that has changed in database 112…” Zhou: Paragraph [0050], “…The method next proceeds to step 408. After determining the change type associated with each change event provided in the change log, Manager Component 212 identifies the destination (e.g., user, contact, etc.) corresponding to the determined change type. The identified destination may correspond to a user of communication device 108 that desires to be notified of the change event and associated change type, as well as other information relating to the change event…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Azure Functions triggers and bindings for Azure Storage” as taught by Dykstra by implementing “EVENT TRIGGERED SERVICE FOR THE LIGHTWEIGHT DIRECTORY ACCESS PROTOCOL” as taught by Zhou, because it would provide Dykstra’s system with the enhanced capability of “…a user is notified when information within the database is updated. According to aspects described in this disclosure, the user will be notified of such changes to the database without the need for users to perform manual and/or continuous searches using the lightweight directory access ” in order to “…desire to know when, and how, etc., information within the database is modified, including the user being informed when information is added, modified, or deleted within the database accessible…obtain information of such changes to the database may be forced to manually, and/or continuously, check the database using the LDAP to learn when, how, etc. the information was changed” (Zhou: paragraph [0013]).
For claim 14, it is a method claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169